     Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 1 of 18 PageID #:59



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NOAH A. TAJLILI,                                      )
                                                      )
                Plaintiff,                            )
                                                      )      Case No. 19-cv-7843
v.                                                    )
                                                      )      Judge: Andrea R. Wood
NATHAN A. LEVINE (CEO) CREDIT                         )
PROTECTION ASSOCIATION,                               )
                                                      )
                Defendants.                           )

                       DEFENDANT’S ANSWER AND AFFIRMATIVE
                        DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendant, CREDIT PROTECTION ASSOCIATION, LP (“Defendant” or “CPA”), by and

through its attorneys Justin M. Penn and Lindsey A.L. Conley of Hinshaw & Culbertson LLP, in

answer to Plaintiff’s Complaint, states as follows:

                                         A. JURISDICTION

        1.      This Court has Federal jurisdiction over this action pursuant to 28 U.S.C. § 1332

because Defendant violated the Fair Debt Collections Practices Act (“FDCPA”) because:

                a.       The plaintiff is an individual residing in and a citizen of the
                         State of Illinois.

                b.       The defendant is a corporation organized and existing under
                         the laws of the State of Texas with its principle place of
                         business in Plano, Texas.

                c.       There is a complete diversity of citizenship between Plaintiff
                         and the Defendant.

        ANSWER: Defendant admits that this Court generally has jurisdiction over claims

arising under 28 U.S.C. §§ 1331 and 15 U.S.C. § 1692, but Defendant denies Plaintiff as any

such claims. Defendant admits that Plaintiff is an individual. Upon reasonable inquiry,

Defendant lacks knowledge or information sufficient to form a belief regarding the truth of

where Plaintiff currently resides. Defendant states that it is a Texas limited partnership and



                                                                                       1028625\305296044.v1
     Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 2 of 18 PageID #:60



is authorized to conduct business in Illinois. Defendant states that its principal place of

business is located at 13355 Noel Road, Dallas, Texas. Defendant denies any remaining

allegations contained in this paragraph.

                                         B. DEFINITIONS

        2.      The plaintiff, Noah A. Tajlili is a consumer and is defined by 15 U.S.C. § 1692(a)(3),

as "any natural person obligated or allegedly obligated to pay any debt."

        ANSWER: Upon reasonable inquiry, Defendant lacks knowledge or information

sufficient to form a belief regarding the truth of the allegations in this paragraph because it

does not know where Plaintiff currently resides and the nature of the debt.

        3.      The defendant, Credit Protection Association is a "debt collector" and is defined by

15 U.S.C. § 1692(a)(6), as "any person who used instrumentality of interstate commerce or the mails

in any business, the principle purpose of which is the collection of any debts, or who regularly collects

or attempts to collect directly or indirectly any debts owed or due or asserted to be owed or due

another."

        ANSWER: Defendant admits that in certain circumstances and in certain instances it

acts as a debt collector as defined by the FDCPA. Defendant admits that in certain

circumstances and certain instances it uses the mail and telephone to collect debts owed to

others. Upon reasonable inquiry, Defendant lacks knowledge or information sufficient to

form a belief regarding whether it acted as a debt collector with respect to Plaintiff. Defendant

denies any remaining allegations contained in this paragraph.

                                C. STATEMENT OF THE CASE

        4.      On September 24, 2019, the plaintiff obtained a copy of his consumer report from

Equifax Information Services, Experian Information Solutions, and Trans Union Corporation which

revealed that Credit Protection Association ("defendant") had placed an entry on plaintiffs consumer


                                                   2
                                                                                       1028625\305296044.v1
     Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 3 of 18 PageID #:61



report which communicated that the plaintiff allegedly had an account in default with the defendant

in the amount of $482.00 by assignment from TUCSON ELECTRIC POWER dated 10/31/2016.

See Exhibit B.

        ANSWER: Defendant only admits that Exhibit B to Plaintiff’s Complaint appears to

show a Tucson Electric account furnished by CPA with a balance of $480. Upon reasonable

inquiry, Defendant lacks knowledge or information sufficient to form a belief regarding the

truth of the remaining allegations in this paragraph.

        5.      On October 16, 2019, the defendant took receipt of plaintiffs ''Notice Of Relief",

requesting the defendant validate the alleged debt pursuant to the Fair Debt Collection Practices

Act("FDCPA"), 15 U.S.C. § 1692g(a) and 1692g(b), through certified mail receipt which is numbered

7018 1830 0001 4854 4655 and attached as Exhibit A. It should be noted that the defendant refused

to respond to plaintiffs validation request.

        ANSWER: Defendant admits that Exhibit A appears to be a certified mail receipt.

Defendant admits that it received correspondence from Plaintiff. Defendant denies the

remaining allegations contained in this paragraph.

                                           D. CLAIM ONE

        6.      The plaintiff asserts that the defendant violated section 15 U.S.C. § 1692e(2)(A) of the

Fair Debt Collection Practices Act when the defendant reported to Equifax Information Services,

Experian Information Solutions, and Trans Union Corporation that the plaintiff is in default with the

defendant in the amount of $482.00      through assignment from TUCSON ELECTRIC POWER.

See Exhibit B.

        ANSWER: Defendant denies the allegations contained in this paragraph.

        7.      Snyder v. Gordon, 2012 U.S. Dist LEXIS 120659, (9th Cir.) which states, "The

FDCPA prohibits the false representation of the "character, amount, or legal status" of any debt §


                                                   3
                                                                                       1028625\305296044.v1
    Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 4 of 18 PageID #:62



1692e(2)(A). A misstatement of a debt need not be knowing or intentional to create liability under this

section. Clark, 460 F.3d at 1176."

        ANSWER: Defendant admits that the allegations in this paragraph purports to

paraphrase or quote case law but denies that the information in this paragraph states the

applicable law as a whole.

        8.      The defendant intended to manipulate the plaintiff by falsely representing that the

alleged debt which is a violation of the Fair Debt Collection Practices Act This constitutes a violation

of the "Act" as a matter of law.

        ANSWER: Defendant denies the allegations contained in this paragraph.

        9.      The plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the

defendants violation of 15 U.S.C. § 1692e(2)(A) of the ("FDCPA").

        ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                          E. CLAIM TWO

        10.     The plaintiff asserts that defendant violated section 15 U.S.C. § 1692e(8) of the Fair

Debt Collection Practices Act when the defendant communicated false information concerning the

alleged debt that the plaintiff never owed to the defendant, nor had the alleged debt been assigned to

the defendant. The defendant communicated to Equifax Information Services, Experian Information

Solutions, and Trans Union Corporation false information, stating that the defendant had been

assigned to collect said debt from the plaintiff, and the plaintiff was in default for $482.00 to the

defendant. See Exhibit B.

        ANSWER: Defendant denies the allegations contained in this paragraph.




                                                   4
                                                                                       1028625\305296044.v1
     Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 5 of 18 PageID #:63



        11.     Nelson v. Equifax Information Services, LLC, 522 F. Supp. 2d 1222 (9th Cir. 2007)

states, "in order to sustain a section 1692e(8) claim, a party must show that a debt    collector

communicated or threatened to communicate credit information which they knew or should have

known was false, including failing to communicate that debt was disputed."                     CREDIT

PROTECTION ASSOCIATION never had a valid assignment authorizing them to pursue and report

to credit bureaus the alleged debts associated with the plaintiff.

        ANSWER: Defendant admits that the allegations in this paragraph purports to

paraphrase or quote case law but denies that the information in this paragraph states the

applicable law as a whole. Defendant denies the remaining allegations contained in this

paragraph.

        12.     Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the defendants

violation of 15 U.S.C. § 1692e(8) of the ("FDCPA").

        ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                         F. CLAIM THREE

        13.     Plaintiff asserts that defendant violated section 15 U.S.C. § 1692C(10) of the Fair Debt

Collection Practices Act when the defendant used false and deceptive means to attempt to collect a

debt from the plaintiff. By communicating false information, the defendant attempted to gain an

advantage of an unsophisticated consumer through false misrepresentation.

        ANSWER: Defendant denies the allegations contained in this paragraph.

        14.     Heathmen v. Portfolio Recovery Assoc., LLC, U.S. Dist. LEXIS 27057 (9th Cir. 2013)

states, "A debt collector violates section 1692e(10) if it 'use[s]...a false representation or deceptive

means to collect or attempt to collect any debt or to obtain information concerning a consumer ("a


                                                    5
                                                                                       1028625\305296044.v1
    Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 6 of 18 PageID #:64



debt collectors representation that a. debt is owed to it when in fact is not, amounts to a

misrepresentation barred by the ("FDCPA")."

       ANSWER: Defendant admits that the allegations in this paragraph purports to

paraphrase or quote case law but denies that the information in this paragraph states the

applicable law as a whole. Defendant denies the remaining allegations contained in this

paragraph.

       15.     Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the defendants

violation of 15 U.S.C. § 1692e(10) of the ("FDCPA").

       ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                         G. CLAIM FOUR

       16.     Plaintiff asserts that defendant violated section 15 U.S.C. § 1692e(12) of the Fair Debt

Collection Practices Act when the defendant communicated the false representation that the alleged

account was turned over to Credit Protection Association for value to Equifax Information Services,

Experian Information Solutions, and Trans Union Corporation. See Exhibit B. The defendant never

received assignment to pursue or report to credit bureaus alleged debts associated with the plaintiff.

       ANSWER: Defendant denies the allegations contained in this paragraph.

       17.     Fortunato v. Hop Law Finn, LLC, U.S. Dist. LEXIS 152712 (9th Cir. 2012) states,

"Section 1692e(12) prohibits "The false representation or implication that accounts have been turned

over to innocent purchasers for value", when determining whether a misrepresentation in a debt

collection has been made, the court must apply the "least sophisticated debtor" standard an make a

determination as to whether the debt would be "deceived or misled by the misrepresentation", quoting

Wade v. Reg'l Credit Ass'n, 87 F. 3d 1098, 1098-100 (9th Cir. 2006).


                                                   6
                                                                                      1028625\305296044.v1
     Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 7 of 18 PageID #:65



        ANSWER: Defendant admits that the allegations in this paragraph purports to

paraphrase or quote case law but denies that the information in this paragraph states the

applicable law as a whole. Defendant denies the remaining allegations contained in this

paragraph.

        18.     The plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the

defendants violation of 15 U.S.C. § 1692e(12) of the ("FDCPA").

        ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                          H. CLAIM FIVE

        19.     Plaintiff asserts defendant violated section 15 U.S.C. § 1692f(l) of the Fair Debt

Collection Practices Act when the defendant unconscionable means to attempt to collect an alleged

debt by reporting to Equifax Information Services, Experian Information Solutions, and Trans Union

Corporation that CREDIT PROTECTION ASSOCIATION obtained legal permission, documented

by a valid assignment that the plaintiff was now in default with a debt owed to the defendant with the

attempt to force the plaintiff to pay the $482. 00 allegedly owed.

        ANSWER: Defendant denies the allegations contained in this paragraph.

        20.     Sukiasyan v. OCS Recovery Inc., U.S. Dist LEXIS 29877 (9th Cir. 2013) states, "a debt

collector may not use unfair or unconscionable means to collect or attempt to collect any debt.

Without limiting the general application of the foregoing, the following conduct is a violation of this

section: (1) The collection of any amount (including any interest, fee, charge, or expense incidental to

the principle obligation) unless such amount is expressingly authorized by the agreement creating the

debt or permitted by law." Minus the agreement to collect on the attempted debt, the defendant is in

direct violation of this section.


                                                   7
                                                                                       1028625\305296044.v1
    Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 8 of 18 PageID #:66



       ANSWER: Defendant admits that the allegations in this paragraph purports to

paraphrase or quote case law but denies that the information in this paragraph states the

applicable law as a whole. Defendant denies the remaining allegations contained in this

paragraph.

       21.     Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the defendants

violation of 15 U.S.C. § 1692f(l) of the ("FDCPA").

       ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                           I. CLAIM SIX

       22.     The plaintiff asserts that defendant violated section 15 U.S.C. § 1692g(b) of the Fair

Debt Collection Practices Act when defendant refused to respond to plaintiffs validation request. The

defendant took receipt of plaintiffs ''Notice of Administrative Remedy" and requested that the

defendant provide the original creditors name, address, and verification of the alleged assignment or

documents that gives CREDIT PROTECTION ASSOCIATION the legal right to pursue and report

to credit bureaus the alleged debts associated with the plaintiff. The defendant took receipt of

plaintiffs request for validation through certified mail receipt # 7018 1830 0001 4854 4655, which is

attached as Exhibit A.

       ANSWER: Defendant denies the allegations contained in this paragraph.

       23.     Danaher v. Northstar Location Servs., U.S. Dist. LEXIS 77606 (9th Cir. 2013) states,

"If the consumer notifies the debt collector in writing within the thirty-day period described in

subsection (a) of this section that the debt, or any portion thereof is disputed, or that the consumer

requests the name and address of the original creditor, the debt collector shall cease collection of the

debt, or any disputed portion thereof, until the debt collector obtains verification or judgment, or


                                                   8
                                                                                       1028625\305296044.v1
    Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 9 of 18 PageID #:67



name and address of the original creditor, is mailed to the consumer by the debt collector." By

CREDIT PROTECTION ASSOCIATION refusing to communicate with the plaintiff regarding the

original creditor and the alleged assignment or documents that granted the defendant the right to

report to the credit reporting agencies that the defendant legally obtained the alleged debt. The

defendant is in violation of section 1692g(b).

       ANSWER: Defendant admits that the allegations in this paragraph purports to

paraphrase or quote case law but denies that the information in this paragraph states the

applicable law as a whole. Defendant denies the remaining allegations contained in this

paragraph.

       24.     The plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the

defendants violation of 15 U.S.C. § 1692f(1) of the ("FDCPA").

       ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                         J. CLAIM SEVEN

       25.     The plaintiff asserts that the defendant violated section 623 of the Fair Debt Collection

Practices Act("FDCPA") when they failed to report a disputed debt to the credit bureaus. The

defendant was notified that the plaintiff disputed the alleged debt when defendant took receipt of the

“Notice Of Relief” on October 16th, 2019 Therefore, the defendant is in direct violation of section

623 of the ("FDCPA"). See Exhibit A.

       ANSWER: Defendant denies the allegations contained in this paragraph.



       26.     Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the defendants

violation section 623 of the ("FDCPA".)


                                                  9
                                                                                      1028625\305296044.v1
    Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 10 of 18 PageID #:68



       ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                         K. CLAIM EIGHT

       27.     Plaintiff asserts that defendant violated section 807(8) of the Fair Debt Collection

Practices Act ("FDCPA") when they failed to report a disputed debt to the credit bureaus. The

defendant was notified that the plaintiff disputed the alleged debt when defendant took receipt of the

“Notice Of Relief” on October 16th. 2019 Therefore, the defendant is in direct violation of section

623 of the ("FDCPA"). Exhibit B.

       ANSWER: Defendant denies the allegations contained in this paragraph.

       28.     Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the defendants

violation section 623 of the ("FDCPA").

       ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                          L. CLAIM NINE

       29.     The plaintiff asserts that the defendant violated section 605(c) of the Fair Debt

Collection Practices Act ("FDCPA") when they "Re-Aged" the alleged account by reporting the date

of the last activity instead of the date of the first delinquencies. The defendant "Re-Aged" the alleged

account in hopes of circumventing the Statute Of Limitation Laws set forth in which an alleged

account can be collected. The defendant is in direct violation of section 605(c) of the ("FDCPA").

Exhibit A.

       ANSWER: Defendant denies the allegations contained in this paragraph.




                                                  10
                                                                                       1028625\305296044.v1
    Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 11 of 18 PageID #:69



       30.     Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the defendants

violation section 605(c) of the ("FDCPA").

       ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                         M. CLAIM TEN

       31.     Plaintiff asserts that the defendant violated section 811(a)(2) of the Fair Debt

Collection Practices Act ("FDCPA"). According to section 811(a)(2) of the ("FDCPA"), a collector

must be in the county in which the alleged debtor lives when the alleged debtor signed for the debt.

The defendant does not live or reside in the county which the plaintiff lives and resides. Therefore,

the defendant is in direct violation of section 811(a)(2) of the ("FDCPA").

       ANSWER: Defendant denies the allegations contained in this paragraph.

       32.     Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the defendants

violation section 811(a)(2) of the ("FDCPA").

       ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                       N. CLAIM ELEVEN

       33.     The plaintiff asserts that the defendant violated section 806 of the Fair Debt Collection

Practices Act ("FDCPA") which states that the collection agencies cannot use any kind of harassment

or abuse to collect an alleged debt. The defendant persistently harassed the plaintiff by continuously

reporting erroneous, derogatory, and inaccurate information on the plaintiffs consumer reports.

Therefore the defendant is in direct violation of section 806 of the ("FDCPA").

       ANSWER: Defendant denies the allegations contained in this paragraph.


                                                  11
                                                                                      1028625\305296044.v1
    Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 12 of 18 PageID #:70



          34.   Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the defendants

violation section 806 of the ("FDCPA").

          ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                          O. CLAIM TWELVE

          35.   Plaintiff asserts that the defendant violated section 809(b) of the Fair Debt Collection

Practices Act("FDCPA") per the Federal Trades Commission("FTC") opinion                 letter       Cass

from LeFevre, when they did not validate the alleged debt and still continued to report this invalidated

alleged debt to the credit bureaus. The defendant is in direct violation of section 809(b) of the

("FDCPA").

          ANSWER: Defendant denies the allegations contained in this paragraph.

          36.   Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the defendants

violation section 809(b) of the ("FDCPA").

          ANSWER: Defendant only admits that Plaintiff purports to seek statutory damages in

the amount of $1,000.00. Defendant denies that it violated the FDCPA and denies that Plaintiff

has any claim under the FDCPA.

                                            P. DAMAGES

          37.   15 U.S.C. § 1692k - Civil Liability - (a) Amount of Damages - Except as otherwise

prohibited by this section, any debt collector who fails to comply with any provision of 15 this title

[15 USCS §§ et seq] with respect to any person is liable to such a person in an amount equal to the

sum of:

(2)(A) in the case of any action by an individual, such additional damages as the court May allow, but

not exceeding $1,000.00, per violation.


                                                  12
                                                                                       1028625\305296044.v1
   Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 13 of 18 PageID #:71



       ANSWER: Defendant admits that the allegations in this paragraph purports to quote

a portion of the FDCPA but denies that Plaintiff has any such claim herein.

                                   Q. REQUESTED RELIEF

                                          CLAIM ONE:

       A violation of 15 U.S.C. § 1692(2)(A) of the ("FDCPA") is $1,000.00 for the false

       representation of debt reported to Equifax Information Services, Experian Information

       Solutions, and Trans Union Corporation.

       TOTAL DAMAGES: + $3,000.00

                                              CLAIM TWO:

       A violation of 15 U.S.C. § 1692e(8) of the ("FDCPA") is $1,000.00 for submitting false

       information to each of the three consumer reporting agencies: Equifax Information Services,

       Experian Information Solutions, and Trans Union Corporation by the defendant

       TOTAL DAMAGES:+ $3,000.00

                                            CLAIM THREE:

       A violation of 15 U.S.C. § 1692e(10) of the ("FDCPA") is $1,000.00 for the false

       communication by the defendant to Equifax Information Services, Experian Information

       Solutions, and Trans Union Corporation.

       TOTAL DAMAGES: + $3,000.00

                                             CLAIM FOUR:

       A violation of 15 U.S.C. § 1692e(12) of the ("FDCPA") is $1,000.00 for the false representation

       by the defendant regarding the plaintiffs alleged debt reported to Equifax Information

       Services, Experian Information Solutions, and Trans Union Corporation.

       TOTAL DAMAGES: + $3,000.00




                                                 13
                                                                                     1028625\305296044.v1
Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 14 of 18 PageID #:72



                                        CLAIM FIVE:

  A violation of 15 U.S.C. § 1692f(1) of the ("FDCPA") is $1,000.00 for the unconscionable

  means used by the defendant to attempt to collect on a debt by the plaintiff. This includes

  reporting to three major consumer reporting agencies: Equifax Information Services, Experian

  Information Solutions, and Trans Union Corporation of the unconscionable means to collect.

  TOTAL DAMAGES:+ $3,000.00

                                         CLAIM SIX:

  A violation of 15 U.S.C. § 1692g(b) of the ("FDCPA") is $1,000 .00 for refusing to validate

  the alleged debt that the defendant reported to the three consumer reporting agencies: Equifax

  Information Services, Experian Information Solutions, and Trans Union Corporation.

  TOTAL DAMAGES: + $3,000.00

                                       CLAIM SEVEN:

  A violation of section 623 of the ("FDCPA") is $1,000.00 for refusing to report a disputed

  debt to the three consumer reporting agencies: Equifax Information Services, Experian

  Information Solutions, and Trans Union Corporation.

  TOTAL DAMAGES:+ $3,000.00

                                       CLAIM EIGHT:

  A violation of section 807(8) of the ("FDCPA") is $1,000.00 for refusing to report a disputed

  debt to the three consumer reporting agencies: Equifax Information Services, Experian

  Information Solutions , and Trans Union Corporation.

  TOTAL DAMAGES:+ $3,000.00



                                        CLAIM NINE:




                                           14
                                                                               1028625\305296044.v1
Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 15 of 18 PageID #:73



  A violation of section 605(c) of the ("FDCPA") is $1,000.00 for continuously reporting date

  of last activity in order to "Re-Age" the alleged account to the three consumer reporting

  agencies: Equifax Information Services, Experian Information Solutions, and Trans Union

  Corporation.

  TOTAL DAMAGES: +$3,000.00

                                         CLAIM TEN:

  A violation of section 811(a)(2) of the ("FDCPA") is $1,000.00 for the defendant not living or

  residing in the county in which plaintiff lives and resides when alleged debtor signed the debt

  and reporting it to the three consumer reporting agencies: Equifax Information Services,

  Experian Information Solutions , and Trans Union Corporation.

  TOTAL DAMAGES: + $3,000.00

                                      CLAIM ELEVEN:

  A violation of section 806 of the ("FDCPA") is $1,000.00 for harrassment and abuse to

  plaintiff by continuously reporting erroneous, derogatory, and inaccurate information to the

  three consumer reporting agencies: Equifax Information Services, Experian Information

  Solutions, and Trans Union Corporation.

  TOTAL DAMAGES: + $3,000.00.

                                  CLAIM TWELVE:

  A violation of section 809(b) of the ("FDCPA") is $1,000.00 for failing to validate the alleged

  debt and harassment and continued lo report to the three consumer reporting agencies:

  Equifax Information Services, Experian Information Solutions, and Trans Union

  Corporation.

  TOTAL DAMAGES: + $3,000.00




                                            15
                                                                                1028625\305296044.v1
    Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 16 of 18 PageID #:74



        ANSWER: Defendant denies that it violated the FDCPA, denies that Plaintiff has any

claim under the FDCPA and denies that Plaintiff is entitled to any relief. Defendant denies

the remaining allegations contained in this paragraph.

        38.     The total amount of damages requested by the plaintiff is $36,400.00.

        ANSWER: Defendant denies that it violated the FDCPA, denies that Plaintiff has any

claim under the FDCPA and denies that Plaintiff is entitled to any relief. Defendant denies

the remaining allegations contained in this paragraph.

        39.     The $400.00 added is the court cost associated with this action.

        ANSWER: Defendant denies that it violated the FDCPA, denies that Plaintiff has any

claim under the FDCPA and denies that Plaintiff is entitled to any relief. Defendant denies

the remaining allegations contained in this paragraph.

                                   AFFIRMATIVE DEFENSES

        Defendant, CREDIT PROTECTION ASSOCIATION, L.P., by and through its undersigned

counsel, and for its Affirmative Defenses to Plaintiff's Complaint, states as follows:

    1. Defendant affirmatively states that Plaintiff fails to state a claim as a matter of law. Defendant
denies any false statements and information furnished to the credit bureaus. Defendant any deceptive
or misleading representations in its communications, if any. Defendant states that on October 31,
2016, the creditor of the account, Tucson Electric Power, placed an account for Plaintiff with CPA
for collection. The placement included contact information for Plaintiff and a balance $482.46.
Defendant did not violate the FDCPA as it lawfully received an account for collection and lawfully
attempted to collect such account.

    2. Defendant affirmatively states that any violation of the Fair Debt Collection Practices Act was
not intentional and would have resulted from a bona fide error notwithstanding the maintenance of
procedures reasonably adapted to avoid such error. Defendant has policies and procedures in place to
ensure that its clients, creditors of accounts, send truthful and accurate account information for due
and owing amounts. Defendant relies on its clients’ information to collect outstanding balances.
Defendant has policies and procedures in place to ensure that it complies with disputes and validation
requests. If CPA receives a dispute, it marks the account with such dispute and furnishes the dispute
to the credit bureaus. If CPA receives a verification request, it complies with section 1692g of the
FDCPA. These procedures and protocols are reasonably adapted to avoid a violation of the Fair Debt
Collection Practices Act, such as the one alleged in this case.

    3. Defendant denies that Plaintiff has suffered any damages as a result of Defendant's conduct.

                                                   16
                                                                                         1028625\305296044.v1
    Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 17 of 18 PageID #:75



Plaintiff has not showed any damages which can be contributed to the specific actions of Defendant
alleged in this case.

    4. Defendant affirmatively states that Plaintiff has not incurred an injury in fact, and Plaintiff
does not therefore have standing under Article III of the United States Constitution to bring the
instant claims.

   WHEREFORE, Defendant, CREDIT PROTECTION ASSOCIATION, LP, prays that

Plaintiff’s Complaint be dismissed with prejudice and for such further and other relief as the Court

deems just and equitable.

                                                  Respectfully submitted,

                                                  HINSHAW & CULBERTSON LLP


                                                  /s/ Lindsey Conley
                                                  Lindsey Conley


Justin M. Penn
Lindsey Conley
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
jpenn@hinshawlaw.com
lconley@hinshawlaw.com




                                                 17
                                                                                     1028625\305296044.v1
     Case: 1:19-cv-07843 Document #: 17 Filed: 03/13/20 Page 18 of 18 PageID #:76



                                 CERTIFICATE OF SERVICE

        I, Lindsey A.L. Conley, an attorney, certify that I shall cause to be served a copy of
DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
COMPLAINT upon the following individual(s), by deposit in the U.S. mail box at 151 North
Franklin Street, Chicago, Illinois 60606, postage prepaid, messenger delivery, Federal Express,
facsimile transmitted from (312) 704-3001, or electronically via the Case Management/Electronic Case
Filing System (“ECF”) as indicated, on March 13, 2020.


        CM/ECF                                     Pro Se Plaintiff(s)
        Facsimile                                  Noah Tajlili
        Federal Express                            1050 W. Galena Avenue, #401
        E-Mail & U.S. Mail                         Freeport, IL 61032
        Messenger



 Justin M. Penn                                     /s/ Lindsey A.L. Conley
 Lindsey A.L. Conley                                Lindsey A.L. Conley
 HINSHAW & CULBERTSON LLP                           One of the Attorneys for Defendant
 151 North Franklin Street, Suite 2500
 Chicago, IL 60606
 Telephone: 312-704-3000
 Facsimile: 312-704-3001
 jpenn@hinshawlaw.com
 lconley@hinshawlaw.com




                                                                                   1028625\305296044.v1
